           Case 1:19-cv-01605-DAD-SAB Document 23 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     PROFESSIONAL SOLUTIONS                              Case No. 1:19-cv-01605-NONE-SAB
11   INSURANCE COMPANY,
                                                         ORDER DISREGARDING NOTICE OF
12                  Plaintiff,                           VOLUNTARY DISMISSAL

13           v.                                          (ECF No. 22)

14   JOHN M. CARDOT, et al.,

15                  Defendants.

16

17          Plaintiff Professional Solutions Insurance Company filed this action against Defendants

18 John Cardot, and Coleman & Horowitt LLP, on November 8, 2019. (ECF No. 1.) On March 31,

19 2020, Defendant John Cardot filed an answer to the complaint, and on April 23, 2020, Defendant
20 Coleman & Horowitt LLP filed an answer. (ECF Nos. 10, 12.) On April 13, 2021, Plaintiff filed

21 a notice of voluntary dismissal pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

22 Procedure, attempting to dismiss the action without prejudice and with each party to bear its own

23 costs and attorney fees. (ECF No. 22.) No Defendants signed the filing. (Id.)

24          Under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, ‘a plaintiff has an

25 absolute right to voluntarily dismiss his action prior to service by the defendant of an answer or a

26 motion for summary judgment.’ ” Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193
27 F.3d 1074, 1077 (9th Cir. 1999) (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.

28 1997)). Here, Defendant has filed an answer, so Plaintiff cannot voluntarily dismiss this action


                                                     1
            Case 1:19-cv-01605-DAD-SAB Document 23 Filed 04/13/21 Page 2 of 2


 1 pursuant to Rule 41(a)(1)(A)(i).

 2          Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an

 3 action without a court order by filing a stipulation of dismissal signed by all parties who have

 4 appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). A party may also dismiss an action by filing a

 5 motion requesting the Court to dismiss the action. Fed. R. Civ. P. 41(a)(2). A motion for

 6 voluntary dismissal under Rule 41(a)(2) is addressed to the sound discretion of the district court.

 7 Hamilton v. Firestone Tire & Rubber Co. Inc., 679 F.2d 143, 145 (9th Cir. 1982).

 8          Plaintiff’s notice of voluntary dismissal is defective under Rule 41(a) because it is not a

 9 signed stipulation by all parties who have appeared and it is not a motion under Rule 41(a)(2). If

10 Plaintiff wishes to dismiss this action, they are required to comply with the procedures set forth

11 in Rule 41 by filing a stipulation that complies with Rule 41(a)(1)(A)(ii) or a motion under Rule

12 41(a)(2).

13          Accordingly, Plaintiff’s notice of voluntary dismissal is HEREBY DISREGARDED.

14
     IT IS SO ORDERED.
15

16 Dated:      April 13, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
